DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
This office action is responsive to the amendment filed 25 August 2021. As directed by the amendment claims 1, 3 and 5 have been amended, and claim 7 has been added. Thus, claims 1-7 are presently pending in this application.

Claim Objections
Claim 7 is objected to because of the following informalities: In claim 7, lines 15-17 “the first frustoconical portion which is arranged closer than said second frustoconical portion, relative to the insertion tip” should be amended to recite --the first frustoconical portion-- since the first frustoconical portion is already recited as being arranged closer than the second frustoconical portion relative to the insertion tip in lines 11-12.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nihouarn (FR 2889052 A1).
Referring to claim 1: Nihouarn teaches an artificial insemination device for animals (see translation page 1, lines 13-20), comprising: a cannula (see figures 16-17, #4); an insertion tip (see figures 16-17, #41) placed on one of the ends of the cannula, said insertion tip having one or more holes (see figures 16-17; translation page 4, lines 160-163); and a fixing element (see figures 16-17, #5) placed on the cannula, wherein said fixing element comprises a tubular portion (see figures 16-17; wherein portions 5a/5b are connected to the tubular portion), a first frustoconical portion (see figures 16-17, #5b) and a second frustoconical portion (figures 16-17, #5a; translation page 7, lines 249-257), and the fixing element including the first and second frustoconical portions is disposed to be offset by a distance from the insertion tip (see figures 16-17; wherein it is clear the frustoconical portions, #5a/5b, are offset by a distance from the insertion tip since the frustoconical portions are not disposed on the insertion tip), to permit the fixing element to fix the cannula in position inside a body of a uterus of a subject animal after the insertion tip is inserted into the body of the uterus (see translation page 7, lines 249-257; wherein it is clear that the frustoconical portions of the fixing element are fully capable of assisting in 
Referring to claim 2: Nihouarn further teaches said first and second frustoconical portions are made from a flexible material (see figures 16-17; translation page 5, line 204-page 6, line 211).
	Referring to claim 3: Nihouarn further teaches said first and second frustoconical portions define an end with a larger diameter and an end with a smaller diameter (see figures 16--17; wherein the smaller diameter end is connected to the tubular portion), such that during the insertion of the cannula, said ends with a larger diameter are farther from the insertion tip (see figure 16) and during the removal of the cannula, said ends with a larger diameter are closer to the insertion tip (translation page 5, line 204-page 6, line 211; wherein the ends with a larger diameter fold forward to avoid trauma on removal).
Referring to claim 4: Nihouarn further teaches said cannula comprises an indication of insertion (see figures 5-6, #43; translation page 5, lines 194-196).
	Referring to claim 5: Nihouarn further teaches the diameter of the end with a larger diameter of the first frustoconical portion is smaller than the diameter of the end with a larger diameter of the second frustoconical portion (see figure 17).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Nihouarn.
Referring to claim 6: With regards to claim 5 above, Nihouarn further teaches said second frustoconical portion is arranged closer to the insertion tip than said first frustoconical portion (see figures 16-17) but is silent to the first frustoconical portion being closer to the insertion tip than the second frustoconical portion. It would have been an obvious matter of design choice to one of ordinary skill in the art at the time the invention was made to modify the arrangement of the first and second frustoconical portions of Nihouarn such that the first frustoconical portion is closer to the insertion tip, since Applicant has not disclosed that having the first frustoconical portion closer to the insertion tip provides an advantage, is done for a particular purpose, or solves a stated problem, merely stating that the first frustoconical portion is “preferably” arranged closer to the tip. Furthermore, one of ordinary skill in the art would have expected the device of Nihouarn to perform equally well with either the first or the second frustoconical portions closest to the insertion tip because both arrangements would perform the same function of enabling a seal between the cervix and the body of the uterus, as well as, removal of the catheter while avoiding potential trauma to the animal.
Referring to claim 7: Nihouarn teaches an artificial insemination device for animals (see translation page 1, lines 13-20), comprising: a cannula (see figures 16-17, #4); an insertion tip (see figures 16-17, #41) disposed on an end of the cannula, said insertion tip having one or more holes (see figures 16-17; translation page 4, lines 160-163); and a fixing element (see figures 16-17, #5) disposed on the cannula, said fixing element comprising a tubular portion (see figures 16-17; wherein portions 5a/5b are connected to the tubular portion), a first frustoconical portion (see figures 16-17, #5b) and a second frustoconical portion (figures 16-17, #5a; translation page 7, .

Response to Arguments
Applicant's arguments filed 25 August 2021 have been fully considered but they are not persuasive. In response to applicant’s arguments that the sheath 6 including the bulged part 6a and swollen part 6b of Nihouarn does not equate to the claimed cannula and first and second frustoconical portions, the examiner respectfully submits that elements 6, 6a, and 6b are not .
In response to applicant’s argument that Nihouarn doesn’t teach the frustoconical portions 5a and 5b being offset by a distance from the insertion tip, the examiner respectfully disagrees. As currently written, the claim does not specify a distance in which the portions are offset from the tip. Since the frustoconical portions 5a and 5b of Nihouarn are not disposed on or attached directly to the tip 41, it is clear that the frustoconical portions are offset by a small distance from the tip.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, motivation for rearranging the frustoconical portions of Nihouarn comes from a knowledge generally available to one of ordinary skill in the art. As outlined above, it would have been an obvious matter of design choice to one of ordinary skill in the art at the time the invention was made to modify the arrangement of the first and second frustoconical portions of Nihouarn such that the first frustoconical portion is closer to the insertion tip, since Applicant has not disclosed that having the first frustoconical portion closer to the insertion tip provides an advantage, is done for a particular purpose, or solves a stated problem, merely stating that the first frustoconical portion is “preferably” arranged closer to the tip. Furthermore, based on the general knowledge, one of ordinary skill in the art would have expected the device of Nihouarn to perform equally well with either the first or the second frustoconical portions closest to the insertion tip because both arrangements would perform the same function of enabling a seal between the cervix and the body of the uterus, as well as, removal of the catheter while avoiding potential trauma to the animal.
  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Vancaillie (US Patent No. 6,423,038) teaches a frustoconical fixing element (figure 1, #14) disposed offset by a distance from a tip of a cannula (figure 1, #12). Goldstein et al. (US Patent No. 6,706,026) teaches a frustoconical fixing element (figure 1, #14) disposed offset by a distance from a tip (figure 1, #16) of a cannula.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAYLEE R WILSON whose telephone number is (571)270-7517. The examiner can normally be reached Monday thru Friday 10 AM-5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 571-272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/KAYLEE R WILSON/            Primary Examiner, Art Unit 3791